IN THE COURT OF APPEALS OF IOWA

                                     No. 20-1630
                               Filed January 27, 2022


IMERE DE'JON HALL,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Dubuque County, Michael J.

Shubatt, Judge.



      Imere Hall appeals the dismissal of his application for postconviction relief.

AFFIRMED.



      Richard Hollis, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee State.



      Considered by May, P.J., Ahlers, J., and Mullins, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                        2


MAY, Judge.

      Imere Hall appeals the dismissal of his postconviction-relief (PCR) action.

We affirm.

I. Factual Background

      “In the early morning hours of April 2, 2016, Tacari Minifee shot and killed

Collin Brown.” State v. Hall, No. 17-0570, 2018 WL 4635685, at *1 (Iowa Ct. App.

Sept. 26, 2018). “Imere Hall was at the scene of the crime.” Id. The State charged

Hall with first-degree murder and first-degree robbery. As to both counts, the jury

found Hall guilty as an aider and abettor. Id. at *2. Hall appealed, and our court

affirmed. Id. at *6. Our opinion included this summary of the record:

      Hall testified at his trial. There, he told the jury the following
      transpired the night Collin Brown was murdered.
              In the late night hours of April 1, 2016, Hall, then eighteen
      years old, went with Tacari Minifee and Eric Campbell to buy
      marijuana from Collin Brown. Minifee and Campbell were members
      of the Dead Money gang, of which Hall was not a member. Hall’s
      friend, Taylor Shaw, drove Hall, Minifee, and Campbell to Brown’s
      neighborhood, but they were unsure of where Brown’s home was
      located. The group then went to a McDonald’s restaurant and ate,
      and Minifee called someone that knew where Brown lived. A car,
      driven by Savanna Stotlar, arrived at McDonald’s, and Shaw, with
      Hall, Minifee, and Campbell as passengers, followed Stotlar’s car to
      Brown’s home in the early morning hours of April 2. Shaw parked
      the car a distance from Brown’s home.
              Hall walked up to Brown’s door with Minifee and Campbell.
      Campbell kicked in Brown’s door and pulled out a gun. Minifee also
      had a gun. Hall proceeded inside with Minifee and Campbell.
              Brown and his girlfriend, Alecea Lombardi, were inside the
      home when the three men entered. Minifee and Campbell sought
      out Brown, and Hall went to Lombardi, who was upset. Hall knew
      Lombardi and was attempting to calm her when Campbell came to
      them, pointed his gun at Lombardi, and demanded money. Lombardi
      grabbed her purse from the couch and gave it to Campbell.
      Meanwhile, Brown jumped out the window and Minifee pursued him.
              Hall fled Brown’s home with Campbell, running for the
      getaway car. While running, Hall saw Brown and someone pursuing
      Brown but continued to Shaw’s car. Then Hall heard two gunshots.
                                           3


       Hall got to Shaw’s car and told her to go. Minifee then got in Shaw’s
       car, and they drove way.
               The next morning, Shaw, Minifee, and Hall were found at
       Shaw’s home and taken in by the police for questioning. Hall
       admitted he was untruthful with law enforcement officers concerning
       his connection to the previous night’s activities. Hall explained he
       was afraid both he and Shaw were in danger because they knew
       Minifee, a gang member, had killed Brown.
               Lombardi also testified and gave a different account.
       Lombardi testified that after the door was kicked in, three men burst
       in; one tall, one medium height, and one short. All were wearing dark
       clothing, had bandanas covering their faces, and hoods over their
       heads. All had guns. The shorter man came over to her while the
       other two men beat up Brown. The man who came to her “kept telling
       [her] that [her and her] kids were going to be okay.” She said this
       person held a gun to her head.
               Lombardi testified the tall man came over to her and
       demanded money, so she got up and got her purse from the couch.
       She took out her wallet to remove the cash, and the man just took
       her wallet. Lombardi heard Brown say, in a kind of disguised voice,
       “Police 9-1-1,” and everyone just left. Lombardi ran to check on her
       children, and then she heard gunshots. She then called 9-1-1.
               Shaw, driver of the getaway car, testified Campbell gave her
       directions to Brown’s home but could not find it. The group went to
       McDonald’s and someone was called to assist them in locating
       Brown’s home. Stotlar arrived at the McDonald’s, and Shaw followed
       Stotlar’s car to Brown’s home. When they got to Brown’s home,
       Stotlar tapped her brake lights to signal they were at the right place.
       Shaw parked the car some distance from the home. Hall, Minifee,
       and Campbell then got out of the car and walked toward Brown’s
       home. Shaw turned the car around, switched the lights off, but kept
       the motor running. After a couple of minutes, Campbell got in the
       car, and Hall followed as gunshots went off. Shaw started to drive
       off but waited for Minifee. Once Minifee got in the car, Shaw drove
       fast from the scene.

Id. at *1–2 (alterations in original).

       Soon after Hall’s appeal was completed, Hall filed this PCR action claiming

he received ineffective assistance of counsel.      Following trial, the PCR court

denied Hall’s application. Hall appeals.
                                          4


II. Standard of Review

       “We review claims of ineffective assistance of counsel de novo.” King v.

State, 797 N.W.2d 565, 570 (Iowa 2011). “In conducting our de novo review, ‘we

give weight to the [PCR] court’s findings concerning witness credibility.’” Id. at 571

(citation omitted).

III. Analysis

       Hall claims the PCR court erred in failing to find trial counsel was ineffective

by (1) not filing a motion in limine regarding gang affiliation and (2) conceding too

much in opening statements. Hall also claims PCR counsel was ineffective for

failing to raise an additional theory of ineffective assistance below.

       “To establish [a] claim of ineffective assistance of counsel, [the applicant]

must show [their] trial counsel failed to perform an essential duty and counsel’s

failure resulted in constitutional prejudice.” State v. Walker, 935 N.W.2d 874, 881

(Iowa 2019). “The [applicant] must prove both elements by a preponderance of

the evidence.” State v. Madsen, 813 N.W.2d 714, 724 (Iowa 2012).

       To establish breach of an essential duty, the applicant must prove counsel

“perform[ed] below the standard demanded of a reasonably competent attorney.”

State v. Haas, 930 N.W.2d 699, 703 (Iowa 2019) (citation omitted). “In analyzing

the [applicants]’s claims, we ‘must indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance . . . .’”

Id. (citation omitted). So the applicant “must overcome the presumption that, under

the circumstances, the challenged action ‘might be considered sound trial

strategy.’” Id. (citation omitted).
                                            5


       “To establish constitutional prejudice, the [applicant] is required to show

‘that counsel’s errors were so serious as to deprive the [applicant] of a fair trial, a

trial whose result is reliable.’” Walker, 935 N.W.2d at 881 (citation omitted). “It is

not enough for the [applicant] to show that the errors had [only] some . . . effect on

the outcome of the proceeding.” Id. (second alteration and omission in original)

(citation omitted). “Rather, ‘[t]he [applicant] must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.’” Id. (first alteration in original) (citation omitted).

       When the applicant fails to show constitutional prejudice, it is not necessary

for the court to decide whether counsel breached a duty. See id.; King, 797 N.W.2d

at 574 (“In this case, however, it is not necessary to decide the issue of whether

King’s counsel provided inadequate assistance because, upon our review of the

entire record, we conclude that King has failed to show prejudice as required under

the Strickland [v. Washington, 466 U.S. 668 (1984)] test.”).

       We begin with Hall’s claims relating to his trial counsel and then consider

his claims relating to PCR counsel.1




1   Hall also asserts a constitutional challenge to Iowa Code section 822.3A
(supp. 2019), which prohibits pro se filings by PCR applicants who are represented
by counsel. We think these challenges are foreclosed by the supreme court’s
decision in Hrbek v. State, 958 N.W.2d 779, 787 (Iowa 2021).
         But Hall also suggests there is a conflict between sections 822.3 and
822.6—both of which seem to anticipate pro se filings—and section 822.3A. We
see no conflict. Section 822.3A does not prohibit all pro se filings. Rather, it only
forbids pro se filings by applicants who are “currently represented by counsel.”
Iowa Code § 822.3A. Applicants who forego counsel are still free to make pro se
filings.
                                          6


       A. Motion in Limine

       Hall argues that his trial counsel breached an essential duty by failing to file

a motion in limine to exclude evidence about gang membership. We disagree.

The State offered no evidence about gangs. Rather, it was Hall who brought up

gang membership to distinguish himself from the other participants. It was Hall

who introduced evidence that—although other participants were affiliated with the

Dead Money gang—Hall was not.

       More particularly, the State notes, Hall “brought out other people’s gang

membership” to suggest Hall was “an unknowing participant in the robbery,” which

had been planned by two gang affiliates, Campbell and Corby Yager. Non-gang-

member Hall “wasn’t a part of any of that” robbery planning, his counsel

emphasized. Rather, as Hall testified, Hall thought the trip to Brown’s house was

just about buying marijuana.

       In addition, counsel used the gang issue to explain Hall’s post-robbery

behavior. For instance, counsel explained Hall’s dishonesty with police by arguing

Hall was “scared” of the other participants—who “are a bunch of gang members.”

“Snitches fill ditches,” counsel reminded the jury.

       In short, gang issues played an important part in the defense strategy. And

we agree with the State that trial counsel had “no duty to hamstring the defense’s

trial strategy” by seeking exclusion of gang-related evidence. Moreover, and in

any event, because the State offered no gang evidence, Hall cannot show he was

prejudiced by counsel’s failure to seek exclusion of gang evidence.
                                        7


      B. Opening Statement

      Hall next argues that his trial counsel was ineffective because he conceded

too much in the opening statement. The transcript of the opening statement reads:

              Thank you, Your Honor. May it please the court. Counsel.
      The man that shot and killed Collin Brown is not on trial today. You
      are not going to have the opportunity to look at his cold glare as he
      stares down the witnesses in this case. The man who masterminded
      this robbery the State has talked about is also not on trial today.
      You’re not going to have the opportunity to look at his calculating
      face as the State lays out evidence against him.
              The defense in this case is not contesting that Tacari Minifee
      shot and killed Collin Brown. The defense in this case is not
      contesting that. The defense in this case is not contesting that Collin
      Brown died as a result of the shots that Tacari Minifee fired.
              As the evidence comes in in this case, we’ll just ask you to
      keep an open mind until you have received all of the evidence, and
      after you’ve received all of the evidence, remember the few words
      that I’ve spoken here as we come back before you and ask for a
      verdict of not guilty on both counts. Thank you.

      Hall argues that this succinct opening statement implied Hall was at the

scene of the crime. And this, Hall says, amounts to a concession of Hall’s guilt.

      We disagree. Like the PCR court, we do not think trial counsel’s concise

opening statement implicated Hall in the crime or even placed him at the scene.

For instance, although counsel said Hall “is not contesting” Minifee shot Brown,

that statement does not remotely imply that Hall actually saw Minifee shoot Brown.

It only means that Hall “is not contesting” the issue. So we find no breach of any

essential duty. Nor do we believe Hall was prejudiced. There was ample evidence

Hall was at the scene, including his own testimony.
                                          8


       C. Ineffective Assistance of PCR Counsel

       Hall next argues his PCR counsel was ineffective by failing to argue that

trial counsel was ineffective by eliciting evidence that other participants in the

robbery-murder were gang affiliated. We disagree.

       We again note the weight of Hall’s burden.           We emphasize that, in

evaluating Hall’s claim, “we ‘must indulge a strong presumption that counsel’s

conduct [fell] within the wide range of reasonable professional assistance; that is,

[Hall] must overcome the presumption that, under the circumstances, the

challenged action “might be considered sound trial strategy.”’” Haas, 930 N.W.2d

at 703 (citation omitted).

       We do not believe Hall has carried these heavy burdens. As noted, counsel

used Hall’s non-gang-member status to distance Hall from the other gang-affiliated

participants; to suggest Hall was an innocent bystander who thought he was going

to a simple marijuana buy, not a gang-planned robbery and murder; and to explain

Hall’s post-robbery behavior, including his lack of candor with police. These efforts

could have helped Hall. Of course, as Hall argues, these efforts may have also

involved some risk—including risk that the jury would penalize Hall for associating

with gang members even though the undisputed evidence showed that Hall was

not a member. But many sound strategies entail risk. And given the formidable

evidence confronting Hall, we believe that trial counsel’s approach “might be

considered sound trial strategy.” Id. (citation omitted). It did not fall outside “the

wide range of reasonable professional assistance.” Id. (citation omitted). It was

not a breach of an essential duty. Likewise, PCR counsel breached no duty by

failing to claim trial counsel was ineffective for pursuing the gang strategy.
                                        9


      D. Cumulative Error

      Finally, Hall argues he is entitled to relief based on a cumulative-error

theory. As discussed above, though, we have found no merit in Hall’s ineffective-

assistance claims individually. So we find no cumulative error, either.

      Note also: This is not a case in which “the [applicant] raise[d] one or more

claims of ineffective assistance of counsel, and the court analyze[d] the prejudice

prong of Strickland without considering trial counsel’s failure to perform an

essential duty.” State v. Clay, 824 N.W.2d 488, 501 (Iowa 2012). Rather, as to

each of Hall’s claims on appeal, we have considered whether counsel failed to

perform an essential duty—and we have found no failures. So, unlike in Clay,

there is no need to consider whether multiple “alleged” breaches may have

cumulatively produced Strickland prejudice. Id.

IV. Conclusion

      Hall has failed to show trial or PCR counsel was ineffective. We affirm.

      AFFIRMED.